UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7268



RONALD ALFRED GILES, JR.,

                                             Petitioner - Appellant,

          versus


LISA EDWARDS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-789)


Submitted:   January 17, 2002             Decided:   February 7, 2002


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Alfred Giles, Jr., Appellant Pro Se. Marla Graff Decker,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Alfred Giles, Jr., appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal.     See Giles v.

Edwards, No. CA-00-789 (W.D. Va. July 5, 2001).    We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2